                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GERSON ALCANTARA,

                    Petitioner,                              8:20CV501

      vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


       This matter is before the court on preliminary review of Petitioner Gerson
Alcantara’s Amended Petition for Writ of Habeas Corpus (filing 9) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner claims he received
ineffective assistance of counsel because his trial counsel: (1) improperly advised
Petitioner to plead guilty instead of going to trial and (2) lied to Petitioner and told
him that he would receive a lenient sentence in exchange for pleading guilty.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the amended habeas corpus petition (filing 9),
the court preliminarily determines that Petitioner’s claims, as they are set forth in
this Memorandum and Order, are potentially cognizable in federal court.
       2.    By July 12, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: July 12, 2021: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Such motion must set
                   forth the documents requested and the reasons the documents
                   are relevant to the cognizable claims.

            D.     No later than 30 days following the filing of the motion for
                   summary judgment, Petitioner must file and serve a brief in
                                         2
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By July 12, 2021, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                                         3
     answer is filed. Both the answer and the brief must address all
     matters germane to the case including, but not limited to, the
     merits of Petitioner’s allegations that have survived initial
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondent’s answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief


                            4
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  August 11, 2021: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 28th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
